Exhibit 10.35
Rules of the Inverness Medical Innovations, Inc.
2001 Stock Option and Incentive Plan
For the Grant of Options To Participants in France
I. GENERAL PROVISIONS
1. Introduction
     The Board of Directors (the “Board”) of Inverness Medical Innovations, Inc.
(the “Company”) has established the Inverness Medical Innovations, Inc. 2001
Stock Option and Incentive Plan (the “U.S. Plan”) for the benefit of certain
eligible individuals, including employees of the Company and its Subsidiaries,
including its Subsidiary(ies) in France (each a “French Subsidiary”), of which
the Company holds directly or indirectly at least 10% of the share capital.
     Section 2 of the U.S. Plan authorizes the Board or any committee appointed
by it to administer the U.S. Plan (the “Administrator”) to do all things
necessary or desirable in connection with the administration of the U.S. Plan.
Specifically, Section 2(b)(viii) of the U.S. Plan authorizes the Administrator
to adopt, alter and repeal such rules, guidelines and practices for the
administration of the U.S. Plan as it shall deem advisable. The Administrator
has determined that it is advisable to establish a sub-plan for the purpose of
permitting options granted to employees of a French Subsidiary to qualify for
favorable tax and social security treatment in France. The Administrator,
therefore, intends with this document to establish a sub-plan of the U.S. Plan
for the purpose of granting options which qualify for the favorable tax and
social security treatment in France applicable to options granted under
Sections L. 225-177 to L. 225-186 of the French Commercial Code, as amended, to
qualifying employees of a French Subsidiary who are residents in France for
French tax purposes and/or subject to the French social security regime (the
“French Participants”).
     The terms of the U.S. Plan applicable to options, as set out in Appendix 1
hereto, as amended, shall, subject to the modifications in these Rules of the
Inverness Medical Innovations, Inc. 2001 Stock Option and Incentive Plan for the
Grant of Options To Participants in France (the “French Plan”), constitute the
terms applicable to the grant of French-qualified Options to French
Participants.
     Under the French Plan, qualifying French Participants selected at the
Administrator’s discretion will be granted Options only as defined in
Section I.2 hereunder.
2. Definitions
     Capitalized terms not otherwise defined herein shall have the same meanings
as set forth in the U.S. Plan. The terms set out below will have the following
meaning:

1



--------------------------------------------------------------------------------



 



     (a) As of the date of adoption of this French Plan and as defined in
Section L. 225-197-1 of the French Commercial Code, as amended, the term “Closed
Period” shall mean (i) ten quotation days preceding and following the disclosure
to the public of the consolidated financial statements or the annual statements
of the Company, or (ii) the period as from the date the corporate management of
the Company possesses confidential information which could, if disclosed to the
public, significantly impact the quotation of the shares of the Company’s Stock
(“Shares”), until ten quotation days after the day such information is disclosed
to the public. If the French Commercial Code is amended after adoption of this
French Plan to modify the definition and/or applicability of the Closed Period
to French-qualified Options, such amendment shall become applicable to any
French-qualified Options granted under this French Plan, to the extent permitted
or required by French law.
     (b) The term “Disability” shall mean disability as determined in categories
2 and 3 under Section L. 341-4 of the French Social Security Code, as amended,
and subject to the fulfillment of related conditions.
     (c) The term “Forced Retirement” shall mean forced retirement as determined
under Section L. 122-14-13 of the French Labor Code, as amended, and subject to
the fulfillment of related conditions.
     (d) The term “Grant Date” shall be the date on which the Administrator both
(i) designates the French Participants, and (ii) specifies the main terms and
conditions of the French-qualified Options, such as the number of Shares subject
to the French-qualified Options.
     (e) The term “Option” shall include both:

  (i)   purchase stock options (rights to acquire Shares repurchased by the
Company prior to the date on which the Option becomes exercisable); and     (ii)
  subscription stock options (rights to subscribe for newly issued Shares).

3. Eligibility
     (a) Subject to Section I.3(c) below, any individual who, on the Grant Date
of the French-qualified Option to the extent required under French law, is
employed under the terms and conditions of an employment contract (“contrat de
travail”) by a French Subsidiary or who is a corporate officer of a French
Subsidiary (subject to Section I.3(b) below) shall be eligible to receive, at
the discretion of the Administrator, French-qualified Options under this French
Plan, provided he or she also satisfies the eligibility conditions of Section 4
of the U.S. Plan.
     (b) French-qualified Options may not be issued to a corporate officer of a
French Subsidiary, other than the managing corporate officers (Président du
Conseil

2



--------------------------------------------------------------------------------



 



d’Administration, Directeur Général, Directeur Général Délégué, Membre du
Directoire, Gérant de Sociétés par actions), unless the corporate officer is
employed under the terms and conditions of an employment contract (“contrat de
travail”) by a French Subsidiary, as defined by French law.
     (c) French-qualified Options may not be issued under the French Plan to
French Participants owning more than ten percent (10%) of the Company’s share
capital or to individuals other than employees and corporate executives of a
French Subsidiary, as set forth in this Section I.3.
4. Non-Transferability
     Notwithstanding any provision in the U.S. Plan and except in the case of
death, French-qualified Options may not be transferred to any third party. The
French-qualified Options are exercisable only by the French Participant during
his or her lifetime, subject to Sections II.3(c) and II.4 below.
5. Disqualification of French-qualified Options
     In the event changes are made to the terms and conditions of the
French-qualified Options due to any requirements under applicable laws, or by
decision of the Company’s stockholders, the Board or the Administrator, the
Options may no longer qualify as French-qualified Options. The Company does not
undertake nor is it required to maintain the French-qualified status of the
Options, and the French Participants understand, acknowledge and agree that it
will be their responsibility to bear any additional taxes that may be payable as
a result of the disqualification of the French-qualified Options.
     If the Options no longer qualify as French-qualified Options, the
Administrator may, in its sole discretion, determine to lift, shorten or
terminate certain restrictions applicable to the vesting or exercisability of
the Options or the sale of the Shares underlying the Options which have been
imposed under this French Plan or in the applicable award agreement delivered to
the French Participant, in order to achieve the favorable tax and social
security treatment applicable to French-qualified Options.
6. Employment Rights
     The adoption of this French Plan shall not confer upon the French
Participants, or any employees of the French Subsidiary, any employment rights
and shall not be construed as a part of any employment contracts that the French
Subsidiary has with its employees.
7. Amendments
     Subject to the terms of the U.S. Plan, the Administrator reserves the right
to amend or terminate this French Plan at any time in accordance with applicable
French law.

3



--------------------------------------------------------------------------------



 



II. OPTIONS
1. Closed Period
     French-qualified Options may not be granted during a Closed Period so long
as and to the extent such Closed Periods are applicable to Options granted by
the Company.
2. Conditions of French-qualified Options
     (a) The exercise price and number of underlying Shares shall not be
modified after the Grant Date, except as provided in Section II.5 of this French
Plan, or as otherwise authorized by French law. Any other modification permitted
under the U.S. Plan may result in the Option no longer qualifying as a
French-qualified Option.
     (b) The French-qualified Options will vest and become exercisable pursuant
to the terms and conditions set forth in the U.S. Plan, this French Plan and the
applicable award agreement delivered to each French Participant.
     (c) The exercise price for French-qualified Options granted under this
French Plan shall be fixed by the Administrator on the Grant Date. In no event
shall the exercise price be less than the greatest of the following:

  (i)   with respect to purchase stock options: the higher of either 80% of the
average of the quotation price of the Shares during the 20 trading days
immediately preceding the Grant Date or 80% of the average of the purchase price
paid for such Shares by the Company;     (ii)   with respect to subscription
stock options: 80% of the average of the quotation price of such Shares during
the 20 trading days immediately preceding the Grant Date; and     (iii)   the
minimum exercise price permitted under the U.S. Plan.

3. Exercise of French-qualified Options
     (a) At the time French-qualified Options are granted, the Administrator
shall fix the period within which the French-qualified Options vest and may be
exercised and shall determine any conditions that must be satisfied before the
French-qualified Options may be exercised. Specifically, the Administrator may
provide for a period measured from the Grant Date for the vesting or exercise of
the French-qualified Options or for the sale of Shares acquired pursuant to the
exercise of French-qualified Options, designed to obtain the favorable tax and
social security treatment pursuant to Section 163 bis C of the French Tax Code,
as amended. Such period for the vesting or exercise of French-qualified Options
or holding period before the sale of Shares shall be set forth in the applicable
award agreement or notice of grant. The holding period of the Shares shall not
exceed three years as from the effective exercise date of the French-qualified
Options or such other period as may be required to comply with French law.

4



--------------------------------------------------------------------------------



 



     (b) Upon exercise of French-qualified Options, the full exercise price and
any required withholding tax and/or social security contributions shall be paid
by the French Participant as set forth in the applicable award agreement.
Pursuant to a cashless exercise payment, the French Participant may give
irrevocable direction to a stockbroker to properly deliver the exercise price to
the Company. No delivery, surrendering or attesting to the ownership of
previously owned Shares having a Fair Market Value on the date of delivery equal
to the aggregate exercise price of the Shares may be used to pay the exercise
price.
     (c) In the event of the death of a French Participant, his or her
French-qualified Options shall thereafter be immediately vested and exercisable
in full under the conditions set forth by Section II.4 of this French Plan.
     (d) If a French Participant is terminated or ceases to be employed by the
Company or a French Subsidiary, his or her Options will be exercisable according
to the provisions of the applicable award agreement.
     (e) If a French Participant is terminated or ceases to be employed by the
Company or a French Subsidiary by reason of Disability (as defined in this
French Plan), his or her French-qualified Options may benefit from the favorable
tax and social security treatment, even if the date of sale of the Shares
subject to the French-qualified Options occurs prior to the expiration of the
minimum holding period of the Shares, as provided for by Section 163 bis C of
the French Tax Code, as amended.
     (f) If a French Participant ceases to be employed by the Company or a
French Subsidiary by reason of his or her Forced Retirement (as defined in this
French Plan) or dismissal as defined by Section 91-ter of Exhibit II to the
French Tax Code, as amended, and as construed by the French tax circulars and
subject to the fulfillment of related conditions, his or her French-qualified
Options may benefit from the favorable tax and social security treatment,
irrespective of the date of sale of the Shares, provided the exercise of the
French-qualified Options was authorized under the applicable award agreement
prior to the time of Forced Retirement or dismissal and the French-qualified
Options are exercised at least three (3) months (or such other period as may be
required by French law) prior to the effective date of the Forced Retirement or
at least three (3) months (or such other period as may be required by French
law) prior to the receipt of the notice of dismissal by the French Participant
as defined by French law and as construed by French tax and social security
guidelines.
     (g) Any Shares acquired upon exercise of the French-qualified Options prior
to the expiration of the minimum holding period of the Shares, as provided by
Section 163 bis C of the French Tax Code, as amended, shall be recorded in an
account in the name of the French Participant and must be held with the Company
or a broker or in such manner as the Company may determine in order to ensure
compliance with applicable laws including any necessary holding periods
applicable to French-qualified Options.
     (h) To the extent applicable to French-qualified Options granted by the
Company, a specific holding period for the Shares or a restriction on exercise
of the

5



--------------------------------------------------------------------------------



 



French-qualified Options shall be imposed in the applicable award agreement for
any French Participant who qualifies as a managing director under French law
(“mandataires sociaux”), as defined in Section I.3(b) above.
4. Death
     In the event of the death of a French Participant while he or she is
actively employed, all French-qualified Options shall become immediately vested
and exercisable and may be exercised in full by the French Participant’s heirs
for the six (6) month period following the date of the French Participant’s
death (or such other period as may be required by French law). In the event of
the death of a French Participant after termination of active employment, the
treatment of the French-qualified Options shall be as set forth in the
applicable award agreement. Any French-qualified Option that remains unexercised
shall expire six (6) months (or such other period as may be required by French
law) following the date of the French Participant’s death. The six (6) month
exercise period (or such other period as may be required by French law) will
apply without regard to the term of the French-qualified Option as described in
Section II.6 of this French Plan. Any Shares acquired upon exercise of the
French-qualified Options by the French Participant’s heirs after the French
Participant’s death may benefit from the favorable tax and social security
treatment, even if the date of sale of the Shares occurs prior to the expiration
of the minimum holding period of the Shares as provided for by Section 163 bis C
of the French Tax Code, as amended.
5. Adjustments and Change in Control
     Adjustments of the French-qualified Options issued hereunder shall be made
to preclude the dilution or enlargement of benefits under the French-qualified
Options in the event of a transaction by the Company as listed under Section L.
225-181 of the French Commercial Code, as amended, and in case of a repurchase
of Shares by the Company at a price higher than the stock quotation price in the
open market, and according to the provisions of Section L. 228-99 of the French
Commercial Code, as amended, as well as according to specific decrees.
Nevertheless, the Administrator, at its discretion, may determine to make
adjustments in the case of a transaction for which adjustments are not
authorized under French law, in which case the Options may no longer qualify as
French-qualified Options.
     In the event of an adjustment as set forth in Sections 3(b) and 3(c) of the
U.S. Plan or a Change of Control as set forth in Section 15 of the U.S. Plan,
adjustments to the terms and conditions of the French-qualified Options or
underlying Shares may be made only in accordance with the U.S. Plan and pursuant
to applicable French legal and tax rules. Nevertheless, the Administrator, at
its discretion, may determine to make adjustments in the case of a transaction
for which adjustments are not authorized under French law, in which case the
Options may no longer qualify as French-qualified Options.
     In the event of an acceleration of vesting and/or exercise due to a Sale
Event or Change of Control, the French Participant could be prohibited from
exercising the

6



--------------------------------------------------------------------------------



 



French-qualified Options or selling the Shares acquired upon exercise of the
French-qualified Option until the expiration of the compulsory holding period
specified for favorable tax and social security treatment pursuant to French
law. Nevertheless, the holding period of the Shares, if imposed, shall not
exceed three years as from the effective exercise date of the French-qualified
Options.
6. Term of French-qualified Options
     French-qualified Options granted pursuant to this French Plan will expire
no later than nine (9) years and (6) six months after the Grant Date, unless
otherwise specified in the applicable award agreement. The Option term will be
extended only in the event of the death of a French Participant, but in no event
will any French-qualified Option be exercisable beyond six (6) months following
the date of death of the French Participant.
7. Interpretation
     It is intended that Options granted under this French Plan shall qualify
for the favorable tax and social security treatment applicable to Options
granted under Sections L. 225-177 to L. 225-186 of the French Commercial Code,
as amended, and in accordance with the relevant provisions set forth by French
tax law and the French tax administration, but no undertaking is made to
maintain such status. The terms of this French Plan shall be interpreted
accordingly and in accordance with the relevant provisions set forth by French
tax and social security laws and relevant guidelines published by the French tax
and social security administrations and subject to the fulfillment of legal, tax
and reporting obligations, if applicable.
     In the event of any conflict between the provisions of this French Plan and
the U.S. Plan, the provisions of this French Plan shall control for any grants
of Options made thereunder to French Participants.
III. ADOPTION
     The French Plan, in its entirety, was adopted by the Administrator on
December 10, 2008.

7



--------------------------------------------------------------------------------



 



Appendix 1
INVERNESS MEDICAL INNOVATIONS, INC.
2001 STOCK INCENTIVE PLAN

8